UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 04813 Dreyfus Investment Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/14 The following N-CSR relates only to Dreyfus/Standish Global Fixed Income Fund and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for those series, as appropriate. FORM N-CSR Item 1. Reports to Stockholders. Dreyfus/Standish Global Fixed Income Fund The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 25 Statement of Financial Futures 26 Statement of Assets and Liabilities 27 Statement of Operations 28 Statement of Changes in Net Assets 31 Financial Highlights 35 Notes to Financial Statements 59 Report of Independent Registered Public Accounting Firm 60 Important Tax Information 61 Board Members Information 63 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus/Standish Global Fixed Income Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus/Standish Global Fixed Income Fund, covering the 12-month period from January 1, 2014, through December 31, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. U.S. bond markets generally defied most analysts’ expectations in 2014 as long-term interest rates fell unexpectedly in the midst of a sustained economic recovery. Although yields of 10-year U.S. Treasury securities had climbed to just over 3% by the beginning of the year, they ended 2014 at just 2.173%. Long-term bond yields were driven downward and prices higher by robust demand from investors seeking relatively safe havens in the midst of disappointing global growth and intensifying geopolitical conflicts. Higher yielding market sectors, such as corporate-backed bonds, fared relatively well in the recovering economy, but they generally lagged long-term U.S. government securities for the year overall. Many economists appear to be optimistic about the prospects for 2015. Our own analysts agree and, in light of the ongoing benefits of low interest rates and depressed energy prices, see the potential for a somewhat faster pace of global growth in 2015 than in 2014. U.S. economic growth also seems poised to accelerate, largely due to the fading of drags from tight fiscal policies adopted in the wake of the Great Recession. Of course, stronger economic growth could create risks for fixed-income markets, including the possibility of higher short-term interest rates from the Federal Reserve Board.That’s why we urge you to talk regularly with your financial advisor about the potential impact of macroeconomic developments on your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation January 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2014, through December 31, 2014, as provided by David Leduc, CFA, Raman Srivastava, CFA, and Brendan Murphy, CFA, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended December 31, 2014, Dreyfus/Standish Global Fixed Income Fund’s Class A shares achieved a total return of 7.55%, Class C shares returned 6.76%, Class I shares returned 7.85%, and Class Y shares returned 7.94%. 1 In comparison, the Barclays Global Aggregate Index (Hedged) (the “Index”), the fund’s benchmark, produced a total return of 7.59% for the same period. 2 Renewed economic uncertainties sent long-term interest rates lower and bond prices higher in many global bond markets during 2014.The fund’s relative performance to the benchmark was mainly due to strong results in Europe and from our currency management strategy. The Fund’s Investment Approach The fund seeks to maximize total return while realizing a market level of income, consistent with preserving principal and liquidity, by normally investing at least 80% of its net assets in fixed income securities.The fund also normally invests at least 65% of its assets in non-U.S. dollar-denominated fixed-income securities of governments and companies located in various countries, including emerging markets. The fund generally invests in eight or more countries, but always invests in at least three countries, one of which may be the United States.The fund’s investments may include bonds, notes, mortgage-related securities, asset-backed securities, convertible securities, eurodollar and Yankee dollar instruments, preferred stock, and money market instruments.To protect the U.S. dollar value of the fund’s assets, we hedge most, but not necessarily all, of the portfolio’s foreign currency exposure. The portfolio managers focus on identifying undervalued government bond markets, currencies, sectors, and securities and de-emphasize the use of interest rate forecasting. The portfolio managers look for fixed income securities with the most potential for added value, such as those involving the potential for credit upgrades, unique structural characteristics, or innovative features.The portfolio managers select securities for the fund’s portfolio by using fundamental economic research and quantitative analysis and focusing on sectors and individual securities that appear to be relatively undervalued and actively trading among sectors. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Economic Developments Drove Global Bond Markets By the start of 2014, evidence of accelerating domestic and global economic recoveries and the Federal Reserve Board’s decision to gradually reduce its quantitative easing program drove yields of 10-year U.S.Treasury securities above 3%. However, renewed global economic and geopolitical concerns soon caused bond yields to moderate in the United States and other developed markets. In Europe, concerns regarding potential deflationary pressures in a struggling regional economy prompted monetary policymakers to reduce short-term interest rates and implement other stimulative measures, which drove sovereign bond yields lower. Meanwhile, waning banking crises in some of Europe’s peripheral countries sparked rallies among their sovereign bonds. Japan’s bond market encountered heightened volatility as the stimulative effects of an aggressively accommodative monetary policy battled for dominance with the dampening impact of higher consumption taxes. These developments caused the U.S. dollar to strengthen against the euro, the yen, and most other currencies. As a result, the value of unhedged, foreign currency-denominated investments generally lost value for U.S. residents, while investments denominated in or hedged to the U.S. dollar fared better. European Holdings Bolstered Fund Results The fund fared relatively well during 2014.An overweighted positon in European bonds produced especially strong results when long-term yields fell in response to economic weakness and an aggressively accommodative monetary policy. Holdings from previously hard hit markets, such as Italy and Spain, gained substantial value as their banking systems recovered. Our currency management strategies proved successful, due mainly to an emphasis on the U.S. dollar and correspondingly light exposure to the euro, yen, Australian dollar, and New Zealand dollar over the second half of the year. Finally, we maintained an underweighted position in the energy sector, which was hurt by plummeting oil prices. Instead, we favored issuers that stood to benefit from lower energy costs, such as those in the United States, India, and Morocco. A relatively short average duration proved mildly counterproductive as interest rates declined. However, the impact of our duration positioning was largely offset by underweighted exposure to bonds in the two- to five-year maturity range, which underperformed market averages. At times, we employed currency forward contracts, interest rate futures contracts, and interest rate swaps to establish our strategies. 4 Strategies for an Gradually Improving Global Economy Although headwinds remain, we currently expect a modest improvement in global economic growth amid subdued inflation in 2015.We also expect oil prices to stabilize, and short-term interest rates in the United States seem poised to move higher. Therefore, we have moved the fund’s average duration closer to a market-neutral position, and we may begin to increase the fund’s interest rate exposure in countries where rate cuts appear likely, including Canada, Australia, and New Zealand. We generally have maintained the fund’s emphasis on the U.S. dollar. January 15, 2015 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. Foreign bonds are subject to special risks including exposure to currency fluctuations, changing political and economic conditions, and potentially less liquidity.The fixed income securities of issuers located in emerging markets can be more volatile and less liquid than those of issuers in more mature economies. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time.A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. The fund may use derivative instruments, such as options, futures and options on futures, forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps, and other credit derivatives.A small investment in derivatives could have a potentially large impact on the fund’s performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Class I and ClassY shares are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: FACTSET — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Global Aggregate (Hedged) Index provides a broad-based measure of the global investment-grade fixed income markets.The three major components of this index are the U.S.Aggregate, the Pan-European Aggregate, and the Asian-Pacific Aggregate Indices.The index also includes Eurodollar and Euro-Yen corporate bonds, Canadian Government securities, and USD investment-grade 144A securities. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 Comparison of change in value of $10,000 investment in Dreyfus/Standish Global Fixed Income Fund Class A shares, Class C shares, Class I shares and Class Y shares and the Barclays Global Aggregate Index (Hedged) † Source: FactSet †† The total return figures presented for Class A and Class C shares of the fund reflect the performance of the fund’s Class I shares for the period prior to 12/2/09 (the inception date for Class A and Class C shares), adjusted to reflect the applicable sales load for Class A shares. The total return figures presented for ClassY shares of the fund reflect the performance of the fund’s Class I shares for the period prior to 7/1/13 (the inception date for ClassY shares). Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C, Class I and ClassY shares of Dreyfus/Standish Global Fixed Income Fund on 12/31/04 to a $10,000 investment made in the Barclays Global Aggregate Index (Hedged) (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Index provides a broad-based measure of the global investment-grade fixed income markets.The three major components of this index are the U.S.Aggregate, the Pan- European Aggregate, and the Asian-Pacific Aggregate Indices.The Index also includes Eurodollar and Euro-Yen corporate bonds, Canadian government securities, and USD investment grade 144A securities. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index.These factors can contribute to the Index potentially outperforming the fund. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 12/31/14 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (4.5%) 12/2/09 % % % †† without sales charge 12/2/09 % % % †† Class C shares with applicable redemption charge † 12/2/09 % % % †† without redemption 12/2/09 % % % †† Class I shares 1/1/94 % % % Class Y shares 7/1/13 % % †† % †† Barclays Global Aggregate Index (Hedged) % % % Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. In addition to the performance of Class A shares shown with and without a maximum sales charge, the fund’s performance shown in the table takes into account all other applicable fees and expenses on all classes. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† The total return performance figures presented for Class A and Class C shares of the fund reflect the performance of the fund’s Class I shares for the period prior to 12/2/09 (the inception date for Class A and Class C shares), adjusted to reflect the applicable sales load for Class A shares. The total return performance figures presented for ClassY shares of the fund reflect the performance of the fund’s Class I shares for the period prior to 7/1/13 (the inception date for ClassY shares). The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/Standish Global Fixed Income Fund from July 1, 2014 to December 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2014 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 4.35 $ 8.28 $ 2.92 $ 2.77 Ending value (after expenses) $ 1,031.70 $ 1,027.50 $ 1,032.70 $ 1,033.50 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2014 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 4.33 $ 8.24 $ 2.91 $ 2.75 Ending value (after expenses) $ 1,020.92 $ 1,017.04 $ 1,022.33 $ 1,022.48 † Expenses are equal to the fund’s annualized expense ratio of .85% for Class A, 1.62% for Class C, .57% for Class I and .54% for Class Y, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS December 31, 2014 Coupon Maturity Principal Bonds and Notes—94.2% Rate (%) Date Amount ($) a Value ($) Australia—7.5% Australian Government, Sr. Unscd. Bonds, Ser. 137 AUD 2.75 4/21/24 50,475,000 41,255,830 Australian Government, Sr. Unscd. Bonds, Ser. 141 AUD 3.25 10/21/18 18,825,000 15,977,497 Australian Government, Sr. Unscd. Bonds, Ser. 133 AUD 5.50 4/21/23 3,425,000 3,388,032 Brazil—.3% Banco Nacional de Desenvolvimento Economico e Social, Sr. Unscd. Notes 3.38 9/26/16 1,800,000 b 1,810,620 Caixa Economica Federal, Sr. Unscd. Notes 4.50 10/3/18 300,000 b 296,250 Odebrecht Finance, Gtd. Notes BRL 8.25 4/25/18 1,370,000 b 438,078 Canada—1.9% Canadian Capital Auto Receivables Asset Trust, Ser. 2012-1A, Cl. A3 CAD 2.38 4/17/17 1,557,501 b 1,348,154 CIT Canada Equipment Receivables Trust, Ser. 2012-1A, Cl. A2 CAD 2.11 12/20/16 429,253 b 370,599 CNH Capital Canada Receivables Trust, Ser. 2014-1A, Cl. A2 CAD 1.80 10/15/20 3,475,000 b 3,002,235 CNH Capital Canada Receivables Trust, Ser. 2011-1A, Cl. A2 CAD 2.34 7/17/17 583,483 b 504,052 Ford Auto Securitization Trust, Ser. 2012-R1, Cl. A2 CAD 2.02 3/15/16 108,135 93,116 Ford Auto Securitization Trust, Ser. 2010-R3A, Cl. A3 CAD 2.71 9/15/15 3,621 b 3,118 Province of Alberta, Unscd. Bonds CAD 3.45 12/1/43 7,110,000 6,454,078 Province of British Columbia, Unscd. Bonds CAD 3.20 6/18/44 2,470,000 2,149,227 The Fund 9 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Canada (continued) Province of Ontario, Bonds CAD 4.40 3/8/16 1,200,000 1,072,388 China—.6% Azure Orbit II International Finance, Gtd. Notes 3.38 4/25/19 825,000 830,710 Industrial & Commercial Bank of China NY, Sr. Unscd. Notes 3.23 11/13/19 3,750,000 3,769,984 France—2.8% AXA, Jr. Sub. Notes EUR 5.78 7/29/49 1,500,000 c 1,907,841 AXA, Jr. Sub. Notes EUR 6.21 10/29/49 610,000 c 812,245 Electricite de France, Sub. Notes EUR 5.38 1/29/49 500,000 c 690,033 French Government, Bonds EUR 2.25 5/25/24 6,765,000 9,309,154 GDF Suez, Sub. Notes, Ser. NC5 EUR 3.00 6/29/49 1,200,000 c 1,486,578 Pernod-Ricard, Sr. Unscd. Notes 5.50 1/15/42 2,455,000 b 2,866,244 Societe Generale, Gtd. Notes 2.75 10/12/17 4,510,000 4,623,499 Veolia Environnement, Jr. Sub. Notes EUR 4.45 1/29/49 600,000 c,d 751,291 Germany—4.6% Allianz, Sub. Notes EUR 5.63 10/17/42 1,700,000 c 2,491,406 German Government, Bonds EUR 1.75 4/15/20 14,500,000 e 21,419,385 German Government, Bonds EUR 2.50 8/15/46 7,775,000 12,073,326 Globaldrive Auto Receivables, Ser. 2011-AA, Cl. A EUR 0.78 4/20/19 51,785 b,c 62,711 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Germany (continued) Unitymedia Hessen, Sr. Scd. Notes EUR 7.50 3/15/19 655,000 b 836,217 Hungary—.2% Hungarian Development Bank, Govt. Gtd. Notes 6.25 10/21/20 1,400,000 b Iceland—1.3% Icelandic Government, Unscd. Notes 4.88 6/16/16 350,000 b 366,816 Icelandic Government, Unscd. Notes 4.88 6/16/16 9,685,000 10,150,345 India—.4% ONGC Videsh, Gtd. Notes EUR 2.75 7/15/21 550,000 d 672,577 State Bank of India, Sr. Unscd. Notes 3.62 4/17/19 2,575,000 b 2,614,462 Ireland—2.5% Bank of Ireland, Govt. Gtd. Notes EUR 4.00 1/28/15 3,610,000 4,380,178 Irish Government, Bonds EUR 2.40 5/15/30 6,270,000 8,174,527 Irish Government, Unscd. Bonds EUR 3.40 3/18/24 5,510,000 7,904,794 Italy—6.9% Enel, Sr. Unscd. Bonds EUR 4.88 2/20/18 915,000 1,245,716 Enel, Sub. Bonds 8.75 9/24/73 1,315,000 b,c 1,533,619 Intesa Sanpaolo, Sr. Unscd. Notes 3.88 1/16/18 3,585,000 3,735,201 Intesa Sanpaolo, Sr. Unscd. Notes EUR 3.00 1/28/19 1,075,000 1,400,125 Italian Government, Treasury Bonds EUR 1.50 8/1/19 13,850,000 17,199,886 The Fund 11 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Italy (continued) Italian Government, Treasury Bonds EUR 3.50 6/1/18 7,000,000 9,256,185 Italian Government, Treasury Bonds EUR 4.50 5/1/23 4,765,000 7,030,977 Italian Government, Treasury Bonds EUR 4.75 6/1/17 5,285,000 7,026,298 Italian Government, Treasury Bonds EUR 4.75 9/1/21 2,075,000 3,056,746 Telecom Italia, Sr. Unscd. Notes GBP 6.38 6/24/19 1,300,000 2,232,489 Wind Acquisition Finance, Sr. Scd. Notes EUR 4.00 7/15/20 315,000 b 375,335 Wind Acquisition Finance, Sr. Scd. Notes 6.50 4/30/20 1,225,000 b 1,257,156 Wind Acquisition Finance, Scd. Notes EUR 7.00 4/23/21 200,000 b 237,843 Wind Acquisition Finance, Scd. Notes 7.38 4/23/21 400,000 b 378,520 Japan—3.0% Development Bank of Japan, Govt. Gtd. Notes JPY 1.05 6/20/23 38,000,000 337,853 Development Bank of Japan, Gov’t. Gtd. Bonds JPY 1.70 9/20/22 325,000,000 3,027,924 Japanese Government, Sr. Unscd. Bonds, Ser. 44 JPY 1.70 9/20/44 2,300,000,000 21,255,414 Lithuania—1.3% Lithuanian Government, Sr. Unscd. Notes EUR 2.13 10/29/26 6,945,000 8,613,914 Lithuanian Government, Sr. Unscd. Notes EUR 3.38 1/22/24 1,100,000 d 1,538,637 Luxembourg—.4% Intelsat Jackson Holdings, Gtd. Bonds 5.50 8/1/23 3,400,000 Mexico—2.2% Alfa, Sr. Unscd. Notes 6.88 3/25/44 625,000 b 683,594 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Mexico (continued) Grupo Bimbo, Gtd. Notes 3.88 6/27/24 1,250,000 b 1,258,037 Grupo Bimbo, Gtd. Notes 4.88 6/27/44 500,000 b 508,000 Mexican Government, Bonds, Ser. M MXN 8.00 12/7/23 20,550,000 1,603,568 Mexican Government, Bonds, Ser. M 20 MXN 10.00 12/5/24 152,000,000 13,519,864 Morocco—2.0% Moroccan Government, Sr. Unscd. Bonds EUR 3.50 6/19/24 5,340,000 6,652,303 Moroccan Government, Sr. Unscd. Bonds 4.25 12/11/22 3,145,000 3,200,038 Moroccan Government, Sr. Unscd. Notes EUR 4.50 10/5/20 4,950,000 6,656,124 Netherlands—2.9% ABN AMRO Bank, Sr. Unscd. Notes 4.25 2/2/17 1,900,000 b 2,006,020 Deutsche Annington Finance, Gtd. Notes 3.20 10/2/17 1,585,000 b 1,622,794 ELM, Jr. Sub. Notes EUR 5.25 5/29/49 2,300,000 c 2,915,126 Iberdrola International, Gtd. Notes EUR 4.50 9/21/17 700,000 939,058 Iberdrola International, Gtd. Notes EUR 5.75 2/27/49 800,000 c 1,057,586 Netherlands Government, Bonds EUR 1.25 1/15/19 4,350,000 b 5,525,896 Rabobank Nederland, Sub. Bonds EUR 2.50 5/26/26 2,700,000 c 3,326,997 Rabobank Nederland, Gtd. Notes 3.38 1/19/17 2,565,000 2,677,093 Rabobank Nederland, Sr. Unscd. Notes EUR 3.88 4/20/16 1,325,000 1,678,882 UPCB Finance VI, Sr. Scd. Notes 6.88 1/15/22 1,155,000 b 1,261,838 The Fund 13 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) New Zealand—3.2% New Zealand Government, Sr. Unscd. Bonds, Ser. 420 NZD 3.00 4/15/20 18,300,000 13,878,762 New Zealand Government, Sr. Unscd. Bonds, Ser. 319 NZD 5.00 3/15/19 10,375,000 8,550,430 New Zealand Government, Sr. Unscd. Bonds, Ser. 1217 NZD 6.00 12/15/17 3,775,000 3,147,101 Norway—.1% Norwegian Government, Bonds, Ser. 474 NOK 3.75 5/25/21 5,200,000 Poland—1.9% Polish Government, Sr. Unscd. Notes 5.00 3/23/22 1,215,000 1,364,081 Polish Government, Bonds, Ser. 1019 PLN 5.50 10/25/19 43,500,000 14,154,237 Portugal—1.4% Portuguese Government, Sr. Unscd. Bonds EUR 5.65 2/15/24 7,780,000 b Romania—1.0% Romanian Government, Sr. Unscd. Notes EUR 2.88 10/28/24 6,175,000 Singapore—.4% ABJA Investment, Gtd. Bonds 5.95 7/31/24 3,150,000 Spain—3.9% BBVA Subordinated Capital, Gtd. Notes EUR 3.50 4/11/24 1,000,000 c 1,252,228 BBVA US Senior, Gtd. Notes 4.66 10/9/15 875,000 898,586 Santander International Debt, Gtd. Notes EUR 4.00 3/27/17 2,700,000 3,517,799 Spanish Government, Bonds EUR 3.75 10/31/18 6,770,000 9,142,748 Spanish Government, Sr. Unscd. Bonds EUR 4.30 10/31/19 10,405,000 14,683,790 Telefonica Emisiones, Gtd. Notes EUR 3.96 3/26/21 1,600,000 2,282,468 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Supranational—.5% Corporacion Andina de Fomento, Sr. Unscd. Notes 3.75 1/15/16 920,000 943,512 European Investment Bank, Sr. Unscd. Notes JPY 1.90 1/26/26 58,000,000 566,249 International Bank for Reconstruction & Development, Sr. Unscd. Notes AUD 3.50 1/24/18 2,800,000 d 2,349,256 Sweden—.3% Swedish Government, Bonds, Ser. 1047 SEK 5.00 12/1/20 17,000,000 United Arab Emirates—.3% Emirates Telecommunications, Sr. Unscd. Notes EUR 1.75 6/18/21 1,900,000 United Kingdom—7.8% Barclays, Sub. Notes 4.38 9/11/24 3,375,000 3,257,790 E-Carat, Ser. 2012-1, Cl. A GBP 1.30 6/18/20 148,729 232,479 Gracechurch Card Funding, Ser. 2012-1A, Cl. A2 EUR 0.82 2/15/17 1,720,000 b,c 2,083,639 HSBC Holdings, Sub. Notes EUR 3.38 1/10/24 2,275,000 c 2,930,723 Lloyds Bank, Sr. Unscd. Notes GBP 2.75 12/9/18 1,775,000 2,878,947 Lloyds Bank, Sr. Unscd. Notes EUR 4.63 2/2/17 1,975,000 2,604,968 Lloyds Bank, Sub. Notes EUR 6.50 3/24/20 750,000 1,119,987 Lloyds Bank, Gtd. Notes 6.50 9/14/20 2,165,000 b 2,511,664 Royal Bank of Scotland Group, Sub. Notes 6.00 12/19/23 3,075,000 3,334,183 United Kingdom Gilt, Bonds GBP 2.00 1/22/16 9,400,000 14,900,934 United Kingdom Gilt, Unscd. Bonds GBP 3.25 1/22/44 7,850,000 14,121,607 The Fund 15 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United Kingdom (continued) United Kingdom Gilt, Bonds GBP 4.25 12/7/40 4,995,000 10,447,390 Virgin Media Secured Finance, Sr. Scd. Notes GBP 6.00 4/15/21 1,425,000 b 2,348,718 United States—32.3% A10 Term Asset Financing, Ser. 2013-2, Cl. A 2.62 11/15/27 2,176,298 b 2,188,824 Actavis, Gtd. Notes 4.63 10/1/42 1,540,000 1,514,930 Actavis Funding Services, Gtd. Notes 4.85 6/15/44 2,390,000 2,434,686 AECOM Technology, Gtd. Notes 5.75 10/15/22 3,310,000 b 3,392,750 Ally Financial, Gtd. Notes 3.50 1/27/19 2,210,000 2,189,005 American International Group, Sr. Unscd. Notes 4.88 6/1/22 1,100,000 1,237,621 AmeriCredit Automobile Receivables Trust, Ser. 2013-1, Cl. D 2.09 2/8/19 2,400,000 2,382,710 AmeriCredit Automobile Receivables Trust, Ser. 2014-4, Cl. C 2.47 11/9/20 1,600,000 1,598,410 AmeriCredit Automobile Receivables Trust, Ser. 2013-4, Cl. C 2.72 9/9/19 1,065,000 1,083,981 Aventura Mall Trust, Ser. 2013-AVM, Cl. A 3.74 12/5/32 2,305,000 b,c 2,451,342 BAE Systems Holdings, Gtd. Bonds 3.80 10/7/24 1,500,000 b 1,540,744 Bank of America, Sub. Notes 4.25 10/22/26 3,025,000 3,022,374 Barclays Commercial Mortgage Securities Trust, Ser. 2013-TYSN, Cl. A2 3.76 9/5/32 1,245,000 b 1,322,013 Bear Stearns ALT-A Trust, Ser. 2005-4, Cl. 24A1 2.49 5/25/35 1,730,423 c 1,701,914 Bear Stearns ALT-A Trust, Ser. 2004-2, Cl. 2A1 2.62 3/25/34 846,174 c 848,737 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United States (continued) Bear Stearns Commercial Mortgage Securities Trust, Ser. 2006-PWR14, Cl. AJ 5.27 12/11/38 2,950,000 2,994,569 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2005-PWR10, Cl. AJ 5.43 12/11/40 650,000 c 637,375 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR16, Cl. AJ 5.71 6/11/40 2,140,000 c 2,198,127 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR17, Cl. AJ 5.90 6/11/50 2,000,000 c 2,036,418 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR18, Cl. AJ 6.16 6/11/50 950,000 c 929,982 Becton, Dickinson and Company, Sr. Unscd. Notes 3.73 12/15/24 1,150,000 1,186,414 Becton, Dickinson and Company, Sr. Unscd. Notes 4.69 12/15/44 1,080,000 1,167,900 Calpine, Sr. Unscd. Notes 5.38 1/15/23 2,965,000 d 2,998,356 Capital Auto Receivables Asset Trust, Ser. 2013-1, Cl. D 2.19 9/20/21 415,000 415,900 Capital Auto Receivables Asset Trust, Ser. 2014-2, Cl. C 2.41 5/20/19 2,275,000 2,280,978 Capital Auto Receivables Asset Trust, Ser. 2014-3, Cl. D 3.14 2/20/20 1,425,000 1,431,769 Capital Auto Receivables Asset Trust, Ser. 2014-1, Cl. D 3.39 7/22/19 550,000 559,896 Capital Auto Receivables Asset Trust, Ser. 2013-3, Cl. D 3.69 2/20/19 855,000 882,250 CCOH Safari, Gtd. Notes 5.50 12/1/22 1,000,000 1,017,500 CCOH Safari, Gtd. Notes 5.75 12/1/24 2,600,000 2,635,750 Citigroup Commercial Mortgage Trust, Ser. 2013-375P, Cl. E 3.52 5/10/35 1,215,000 b,c 1,086,513 Citigroup Commercial Mortgage Trust, Ser. 2013-375X, Cl. E 3.52 5/10/35 1,918,198 c 1,715,348 The Fund 17 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United States (continued) Colony American Homes, Ser. 2014-1A, Cl. C 2.10 5/17/31 1,625,000 b,c 1,587,229 Colony American Homes, Ser. 2014-1A, Cl. D 2.40 5/17/31 625,000 b,c 611,187 Commercial Mortgage Trust, Ser. 2013-CR6, Cl. B 3.40 3/10/46 530,000 b 527,205 Commercial Mortgage Trust, Ser. 2013-WWP, Cl. B 3.73 3/10/31 1,225,000 b 1,262,715 Commercial Mortgage Trust, Ser. 2013-CR6, Cl. C 3.78 3/10/46 370,000 b,c 368,422 Commercial Mortgage Trust, Ser. 2014-UBS2, Cl. AM 4.20 3/10/47 375,000 398,020 Commercial Mortgage Trust, Ser. 2013-CR10, Cl. A4 4.21 8/10/46 1,250,000 c 1,367,684 Commercial Mortgage Trust, Ser. 2014-UBS2, Cl. B 4.70 3/10/47 275,000 300,470 Commercial Mortgage Trust, Ser. 2013-LC13, Cl. B 5.01 8/10/46 890,000 b,c 988,392 Commercial Mortgage Trust, Ser. 2013-LC13, Cl. C 5.05 8/10/46 325,000 b,c 356,386 Commercial Mortgage Trust, Ser. 2013-CR11, Cl. C 5.17 10/10/46 725,000 b,c 793,518 Constellation Brands, Gtd. Notes 4.75 11/15/24 835,000 d 847,525 Countrywide Alternative Loan Trust, Ser. 2004-18CB, Cl. 4A1 5.50 9/25/34 1,038,703 1,051,833 Credit Suisse Mortgage Trust, Ser. 2014-USA, Cl. E 4.37 9/15/37 3,525,000 b 3,286,981 Dynegy Finance I/II, Sr. Scd. Notes 7.38 11/1/22 1,055,000 b 1,074,781 Dynegy Finance I/II, Sr. Scd. Notes 6.75 11/1/19 775,000 b 789,531 Dynegy Finance I/II, Sr. Scd. Notes 7.63 11/1/24 260,000 b 265,525 Extended Stay America Trust, Ser. 2013-ESH7, Cl. D7 5.05 12/5/31 1,000,000 b,c 1,031,805 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes, Ser. 2014-DN3, Cl. M2 2.57 8/25/24 2,000,000 c,f 1,989,379 18 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United States (continued) Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes, Ser. 2014-HQ2, Cl. M1 1.62 9/25/24 2,882,551 c,f 2,878,531 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes, Ser. 2014-DN2, Cl. M2 1.82 4/25/24 1,750,000 c,f 1,696,901 Federal National Mortgage Association Connecticut Avenue Securities, Ser. 2014-C04, Ser. 1M1 2.12 11/25/24 3,844,507 c,f 3,849,881 Ford Credit Auto Owner Trust, Ser. 2014-A, Cl. B 1.71 5/15/19 1,750,000 1,754,627 Ford Motor Credit, Sr. Unscd. Notes 3.00 6/12/17 1,620,000 1,663,107 Freeport-McMoRan, Gtd. Notes 3.88 3/15/23 1,550,000 d 1,462,909 Freeport-McMoRan, Gtd. Notes 5.45 3/15/43 1,790,000 1,698,488 Fresenius Medical Care II, Gtd. Notes 4.13 10/15/20 1,375,000 b 1,388,750 Frontier Communications, Sr. Unscd. Notes 8.75 4/15/22 1,396,000 1,567,010 General Motors, Sr. Unscd. Notes 5.20 4/1/45 3,595,000 3,801,712 Genworth Holdings, Gtd. Notes 4.90 8/15/23 2,670,000 2,165,581 Hewlett-Packard, Sr. Unscd. Notes 6.00 9/15/41 3,525,000 3,978,653 Hilton USA Trust, Ser. 2013-HLT, Cl. DFX 4.41 11/5/30 915,000 b 938,443 INEOS Group Holdings, Gtd. Notes 5.88 2/15/19 3,060,000 2,907,000 INEOS Group Holdings, Gtd. Notes 6.13 8/15/18 305,000 294,325 JP Morgan Chase Bank, Sub. Notes EUR 4.38 11/30/21 1,350,000 c 1,719,192 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2013-LC11, Cl. AS 3.22 4/15/46 930,000 933,547 The Fund 19 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United States (continued) JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2013-LC11, Cl. B 3.50 4/15/46 1,775,000 1,789,356 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-LDP9, Cl. AM 5.37 5/15/47 3,685,000 3,829,550 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-CB17, Cl. AM 5.46 12/12/43 2,575,000 2,665,183 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2007-LDPX, Cl. AM 5.46 1/15/49 3,255,000 c 3,379,933 JPMBB Commercial Mortgage Securities Trust, Ser. 2014-C24, Cl. B 4.12 11/15/47 1,160,000 c 1,208,487 JPMorgan Chase & Co., Sub. Notes 3.88 9/10/24 3,490,000 3,497,168 KeyCorp Student Loan Trust, Ser. 1999-B, Cl. CTFS 0.95 11/25/36 710,000 c 656,288 Kinder Morgan, Gtd. Notes 5.55 6/1/45 4,050,000 4,163,408 Long Beach Mortgage Loan Trust, Ser. 2004-1, Cl. M2 0.99 2/25/34 216,938 c 209,163 Marathon Petroleum, Sr. Unscd. Notes 4.75 9/15/44 685,000 649,419 Medtronic, Sr. Unscd. Notes 4.63 3/15/45 3,025,000 b 3,292,849 Merrill Lynch Mortgage Trust, Ser. 2006-C1, Cl. AJ 5.69 5/12/39 940,000 c 946,047 Metropolitan Life Global Funding I, Scd. Notes 1.50 1/10/18 1,160,000 b 1,153,618 MGM Resorts International, Gtd. Notes 7.75 3/15/22 935,000 d 1,037,850 ML-CFC Commercial Mortgage Trust, Ser. 2007-9, Cl. AJ 6.19 9/12/49 1,625,000 c 1,595,750 Morgan Stanley, Sub. Notes 4.35 9/8/26 1,820,000 1,833,373 20 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United States (continued) Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C8, Cl. B 3.67 12/15/48 460,000 c 468,038 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C7, Cl. B 3.77 2/15/46 505,000 517,473 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C8, Cl. C 4.17 12/15/48 390,000 c 401,528 Morgan Stanley Capital I Trust, Ser. 2007-IQ14, Cl. AM 5.70 4/15/49 1,995,000 c 2,079,660 Morgan Stanley Mortgage Loan Trust, Ser. 2005-1, Cl. 4A1 0.47 3/25/35 396,340 c 362,097 Popular ABS Mortgage Pass-Through Trust, Ser. 2006-D, Cl. A2 0.33 11/25/46 371,175 c 359,411 Prudential Financial, Sr. Unscd. Notes 5.38 6/21/20 300,000 338,991 Santander Drive Auto Receivables Trust, Ser. 2014-1, Cl. B 1.59 10/15/18 3,800,000 3,809,511 Santander Drive Auto Receivables Trust, Ser. 2013-3, Cl. D 2.42 4/15/19 2,900,000 2,879,612 Santander Drive Auto Receivables Trust, Ser. 2014-1, Cl. D 2.91 4/15/20 4,725,000 4,741,126 Sinclair Television Group, Gtd. Notes 5.63 8/1/24 2,300,000 b 2,236,750 SLM Private Education Loan Trust, Ser. 2011-B, Cl. A1 1.01 12/16/24 369,074 b,c 370,338 Springleaf Funding Trust, Ser. 2013-AA, Cl. A 2.58 9/15/21 2,015,000 b 2,022,293 Structured Asset Securities Corp. Mortgage Pass-through Certificates, Ser. 2004-11XS, Cl. 1A5A 6.25 6/25/34 895,000 c 922,146 The Fund 21 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United States (continued) T-Mobile USA, Gtd. Notes 6.00 3/1/23 1,400,000 1,407,000 T-Mobile USA, Gtd. Notes 6.38 3/1/25 885,000 901,373 Tenet Healthcare, Sr. Scd. Notes 6.00 10/1/20 1,705,000 1,835,143 Time Warner, Gtd. Debs., 4.65 6/1/44 1,535,000 d 1,606,864 Transocean, Gtd. Notes 6.38 12/15/21 2,470,000 d 2,281,554 U.S. Treasury Bonds 3.13 8/15/44 4,300,000 4,630,227 U.S. Treasury Bonds 3.38 5/15/44 9,390,000 10,572,558 U.S. Treasury Inflation Protected Securities, Notes 0.13 7/15/24 29,720,892 g 28,669,040 U.S. Treasury Notes 0.25 4/15/16 18,105,000 18,078,132 UBS-Barclays Commercial Mortgage Trust, Ser. 2013-C5, Cl. B 3.65 3/10/46 475,000 b,c 479,610 UBS-Barclays Commercial Mortgage Trust, Ser. 2013-C5, Cl. C 4.09 3/10/46 370,000 b,c 377,043 United Rentals North America, Gtd. Notes 5.75 11/15/24 1,505,000 1,553,913 United Rentals North America, Gtd. Notes 6.13 6/15/23 1,705,000 1,798,775 Verizon Communications, Sr. Unscd. Notes 4.40 11/1/34 7,450,000 7,429,490 Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C29, Cl. AJ 5.37 11/15/48 2,310,000 c 2,325,435 Wachovia Bank Commercial Mortgage Trust, Ser. 2007-C32, Cl. AJ 5.72 6/15/49 2,105,000 c 2,149,539 Wells Fargo & Co., Sr. Unscd. Notes 2.63 12/15/16 1,580,000 1,624,088 Wells Fargo & Co., Sub. Notes 4.65 11/4/44 3,750,000 3,885,266 22 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) United States (continued) Wells Fargo Mortgage Backed Securities Trust, Ser. 2005-AR4, Cl. 2A1 2.61 4/25/35 1,040,225 c 1,046,581 Westlake Automobile Receivables Trust, Ser. 2014-2A, Cl. D 2.86 7/15/21 2,200,000 b 2,199,034 WFRBS Commercial Mortgage Trust, Ser. 2013-C11, Cl. B 3.71 3/15/45 385,000 c 393,557 WFRBS Commercial Mortgage Trust, Ser. 2013-C11, Cl. C 4.13 3/15/45 405,000 c 413,817 ZFS Finance (USA) Trust V, Jr. Sub. Cap. Secs., 6.50 5/9/67 2,621,000 b,c 2,804,470 Vietnam—.3% Vietnam Government, Sr. Unscd. Bonds 4.80 11/19/24 2,075,000 b Total Bonds And Notes (cost $770,026,577) Face Amount Covered by Options Purchased—.0% Contracts ($) Value ($) Call Options South African Rand, February 2015 @ $11.099 (cost $166,824) 4,940,000 Principal Short-Term Investments—.3% Amount ($) Value ($) U.S. Treasury Bills; 0.02%, 2/19/15 (cost $2,234,951) 2,235,000 h Other Investment—2.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $20,171,605) 20,171,605 i The Fund 23 STATEMENT OF INVESTMENTS (continued) Investment of Cash Collateral for Securities Loaned—.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $6,175,956) 6,175,956 i Total Investments (cost $798,775,913) % Cash and Receivables (Net) % Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. AUD—Australian Dollar BRL—Brazilian Real CAD—Canadian Dollar EUR—Euro GBP—British Pound JPY—Japanese Yen MXN—Mexican New Peso NOK—Norwegian Krone NZD—New Zealand Dollar PLN—Polish Zloty SEK—Swedish Krona b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2014, these securities were valued at $95,678,790 or 11.9% of net assets. c Variable rate security—interest rate subject to periodic change. d Security, or portion thereof, on loan. At December 31, 2014, the value of the fund’s securities on loan was $12,920,691 and the value of the collateral held by the fund was $13,528,606, consisting of cash collateral of $6,175,956 and U.S. Government & Agency securities valued at $7,352,650. e Principal amount for accrual purposes is periodically adjusted based on changes in the German Consumer Price Index. f The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. g Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. h Held by or on behalf of a counterparty for open financial futures contracts. i Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Foreign/Governmental 48.7 Short-Term/ Corporate Bonds 24.1 Money Market Investments 3.6 U.S. Government 7.7 Residential Mortgage-Backed 2.0 Commercial Mortgage-Backed 6.8 Options Purchased .0 Asset-Backed 4.9 † Based on net assets. See notes to financial statements. 24 STATEMENT OF FINANCIAL FUTURES December 31, 2014 Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 12/31/2014 ($) Financial Futures Long Euro-Bobl 78 12,296,366 March 2015 70,014 Financial Futures Short Euro-Bond 29 (5,469,718 ) March 2015 (102,122 ) Japanese 10 Year Bonds 19 (23,443,062 ) March 2015 (109,578 ) Long Gilt 23 (4,284,897 ) March 2015 (125,851 ) U.S. Treasury 2 Year Notes 27 (5,902,031 ) March 2015 6,332 U.S. Treasury 5 Year Notes 147 (17,482,434 ) March 2015 34,065 U.S. Treasury 10 Year Notes 664 (84,193,125 ) March 2015 (365,172 ) U.S. Treasury Long Bonds 21 (3,035,813 ) March 2015 (53,644 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) See notes to financial statements. The Fund 25 STATEMENT OF ASSETS AND LIABILITIES December 31, 2014 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $12,920,691)—Note 1(c): Unaffiliated issuers 772,428,352 762,321,971 Affiliated issuers 26,347,561 26,347,561 Cash 2,165,940 Cash denominated in foreign currencies 3,906,894 3,849,984 Cash collateral—Note 4 461,926 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 13,192,766 Receivable for shares of Beneficial Interest subscribed 11,065,914 Dividends, interest and securities lending income receivable 6,545,245 Unrealized appreciation on swap agreements—Note 4 1,348,040 Receivable for investment securities sold 770,699 Prepaid expenses 88,890 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 368,910 Payable for shares of Beneficial Interest redeemed 11,157,323 Liability for securities on loan—Note 1(c) 6,175,956 Payable for investment securities purchased 1,949,135 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 1,064,667 Distributions payable 286,588 Unrealized depreciation on swap agreements—Note 4 275,285 Payable for futures variation margin—Note 4 188,647 Payable for swap variation margin—Note 4 20,030 Accrued expenses 160,966 Net Assets ($) Composition of Net Assets ($): Paid-in capital 801,787,224 Accumulated undistributed investment income—net 910,261 Accumulated net realized gain (loss) on investments 2,132,606 Accumulated net unrealized appreciation (depreciation) on investments, options transactions, swap transactions and foreign currency transactions [including ($645,956) net unrealized (depreciation) on financial futures and ($612,384) net unrealized (depreciation) on centrally cleared swap transactions] 1,681,338 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 122,987,389 27,988,972 627,637,665 27,897,403 Shares Outstanding 5,670,042 1,294,037 28,906,826 1,284,839 Net Asset Value Per Share ($) See notes to financial statements. 26 STATEMENT OF OPERATIONS Year Ended December 31, 2014 Investment Income ($): Income: Interest 15,520,485 Income from securities lending—Note 1(c) 47,197 Dividends; Affiliated issuers 14,880 Total Income Expenses: Investment advisory fee—Note 3(a) 2,115,816 Shareholder servicing costs—Note 3(c) 604,704 Administration fee—Note 3(a) 188,292 Professional fees 150,334 Distribution fees—Note 3(b) 149,540 Prospectus and shareholders’ reports 127,404 Registration fees 117,392 Custodian fees—Note 3(c) 94,191 Trustees’ fees and expenses—Note 3(d) 36,826 Loan commitment fees—Note 2 6,491 Miscellaneous 63,381 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (28 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 3,096,664 Net realized gain (loss) on options transactions 141,658 Net realized gain (loss) on financial futures (359,738 ) Net realized gain (loss) on swap transactions (80,242 ) Net realized gain (loss) on forward foreign currency exchange contracts 30,177,909 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (17,512,469 ) Net unrealized appreciation (depreciation) on options transactions 244,455 Net unrealized appreciation (depreciation) on financial futures (1,305,988 ) Net unrealized appreciation (depreciation) on swap transactions (536,942 ) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 13,027,392 Net Unrealized Appreciation (Depreciation) ) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 27 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2014 2013 a Operations ($): Investment income—net 11,928,219 10,574,568 Net realized gain (loss) on investments 32,976,251 (3,325,557 ) Net unrealized appreciation (depreciation) on investments (6,083,552 ) (10,137,887 ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net: Class A (3,799,390 ) (2,893,524 ) Class C (613,562 ) (424,225 ) Class I (18,823,205 ) (9,338,992 ) Class Y (725,692 ) (19 ) Net realized gain on investments: Class A (1,698,862 ) (97,509 ) Class C (385,180 ) (20,733 ) Class I (8,694,624 ) (370,468 ) Class Y (382,431 ) — Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 75,604,089 76,830,419 Class C 14,489,781 10,745,241 Class I 453,580,377 168,076,669 Class Y 28,122,125 1,000 Net assets received in connection with reorganization—Note 1 — 101,889,154 28 Year Ended December 31, 2014 2013 a Beneficial Interest Transactions ($) (continued): Dividends reinvested: Class A 5,155,514 2,959,849 Class C 994,639 444,958 Class I 26,995,379 9,423,957 Class Y 1,041,101 — Cost of shares redeemed: Class A (64,403,664 ) (47,757,927 ) Class C (7,299,771 ) (7,610,523 ) Class I (125,522,900 ) (197,063,881 ) Class Y (988,103 ) — Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 395,044,890 293,140,320 End of Period Undistributed investment income—net 910,261 1,179,508 The Fund 29 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended December 31, 2014 2013 a Capital Share Transactions: Class A b Shares sold 3,446,725 3,548,435 Shares issued for dividends reinvested 237,547 139,033 Shares redeemed (2,954,480 ) (2,222,674 ) Net Increase (Decrease) in Shares Outstanding Class C b Shares sold 660,646 495,713 Shares issued for dividends reinvested 45,968 21,004 Shares redeemed (337,451 ) (355,910 ) Net Increase (Decrease) in Shares Outstanding Class I c Shares sold 20,607,048 7,742,892 Shares issued in connection with reorganization—Note 1 — 4,652,940 Shares issued for dividends reinvested 1,241,757 441,216 Shares redeemed (5,749,657 ) (9,213,690 ) Net Increase (Decrease) in Shares Outstanding Class Y c Shares sold 1,281,659 47.10 Shares issued for dividends reinvested 47,846 — Shares redeemed (44,713 ) — Net Increase (Decrease) in Shares Outstanding a Effective July 1, 2013, the fund commenced offering Class Y shares. b During the period ended December 31, 2013, 17,876 Class C shares representing $394,170 were exchanged for 17,804 Class A shares. c During the period ended December 31, 2014, 399,074 Class I shares representing $8,731,731 were exchanged for 399,074 Class Y shares. See notes to financial statements. 30 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended December 31, Class A Shares 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 21.14 21.82 20.74 20.84 20.73 Investment Operations: Investment income—net a .44 .51 .43 .48 .59 Net realized and unrealized gain (loss) on investments 1.15 (.55 ) 1.48 .21 .60 Total from Investment Operations 1.59 (.04 ) 1.91 .69 1.19 Distributions: Dividends from investment income—net (.73 ) (.62 ) (.37 ) (.79 ) (1.08 ) Dividends from net realized gain on investments (.31 ) (.02 ) (.46 ) (.00 ) b — Total Distributions (1.04 ) (.64 ) (.83 ) (.79 ) (1.08 ) Net asset value, end of period 21.69 21.14 21.82 20.74 20.84 Total Return (%) c 7.55 (.18 ) 9.26 3.36 5.77 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .89 .88 .93 1.00 1.08 Ratio of net expenses to average net assets .89 .88 .93 .98 .90 Ratio of net investment income to average net assets 2.06 2.35 1.99 2.26 2.86 Portfolio Turnover Rate 180.28 189.93 245.46 d 267.08 d 210.75 d Net Assets, end of period ($ x 1,000) 122,987 104,431 75,834 48,509 29,900 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Exclusive of sales charge. d The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended December 31, 2012, 2011 and 2010 were 197.97%, 247.48% and 206.04%, respectively. See notes to financial statements. The Fund 31 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Class C Shares 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 21.06 21.74 20.68 20.79 20.73 Investment Operations: Investment income—net a .28 .34 .27 .31 .42 Net realized and unrealized gain (loss) on investments 1.14 (.55 ) 1.47 .23 .60 Total from Investment Operations 1.42 (.21 ) 1.74 .54 1.02 Distributions: Dividends from investment income—net (.54 ) (.45 ) (.22 ) (.65 ) (.96 ) Dividends from net realized gain on investments (.31 ) (.02 ) (.46 ) (.00 ) b — Total Distributions (.85 ) (.47 ) (.68 ) (.65 ) (.96 ) Net asset value, end of period 21.63 21.06 21.74 20.68 20.79 Total Return (%) c 6.76 (.94 ) 8.42 2.56 5.01 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.65 1.63 1.68 1.76 1.87 Ratio of net expenses to average net assets 1.65 1.63 1.68 1.73 1.65 Ratio of net investment income to average net assets 1.29 1.58 1.24 1.47 2.12 Portfolio Turnover Rate 180.28 189.93 245.46 d 267.08 d 210.75 d Net Assets, end of period ($ x 1,000) 27,989 19,481 16,613 10,778 5,181 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Exclusive of sales charge. d The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended December 31, 2012, 2011 and 2010 were 197.97%, 247.48% and 206.04%, respectively. See notes to financial statements. 32 Year Ended December 31, Class I Shares 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 21.17 21.85 20.77 20.86 20.72 Investment Operations: Investment income—net a .51 .57 .50 .54 .75 Net realized and unrealized gain (loss) on investments 1.14 (.55 ) 1.47 .23 .49 Total from Investment Operations 1.65 .02 1.97 .77 1.24 Distributions: Dividends from investment income—net (.80 ) (.68 ) (.43 ) (.86 ) (1.10 ) Dividends from net realized gain on investments (.31 ) (.02 ) (.46 ) (.00 ) b — Total Distributions (1.11 ) (.70 ) (.89 ) (.86 ) (1.10 ) Net asset value, end of period 21.71 21.17 21.85 20.77 20.86 Total Return (%) 7.85 .11 9.55 3.72 6.02 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .59 .57 .63 .67 .78 Ratio of net expenses to average net assets .59 .57 .63 .66 .65 Ratio of net investment income to average net assets 2.35 2.62 2.29 2.58 3.50 Portfolio Turnover Rate 180.28 189.93 245.46 c 267.08 c 210.75 c Net Assets, end of period ($ x 1,000) 627,638 271,132 200,694 140,527 95,681 a Based on average shares outstanding. b Amount represents less than $.01 per share. c The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended December 31, 2012, 2011 and 2010 were 197.97%, 247.48% and 206.04%, respectively. See notes to financial statements. TheFund 33 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Class Y Shares 2014 2013 a Per Share Data ($): Net asset value, beginning of period 21.17 21.23 Investment Operations: Investment income—net b .54 .30 Net realized and unrealized gain (loss) on investments 1.12 .04 Total from Investment Operations 1.66 .34 Distributions: Dividends from investment income—net (.81 ) (.40 ) Dividends from net realized gain on investments (.31 ) — Total Distributions (1.12 ) (.40 ) Net asset value, end of period 21.71 21.17 Total Return (%) 7.94 1.60 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .54 .55 d Ratio of net expenses to average net assets .54 .55 d Ratio of net investment income to average net assets 2.41 2.84 d Portfolio Turnover Rate 180.28 189.93 Net Assets, end of period ($ x 1,000) 27,897 1 a From the close of business on July 1, 2013 (commencement of initial offering) to December 31, 2013. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 34 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus/Standish Global Fixed Income Fund (the “fund”) is a separate non-diversified series of Dreyfus Investment Funds (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company offering seven series, including the fund. The fund’s investment objective seeks to maximize total return while realizing a market level of income consistent with preserving principal and liquidity. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Standish Mellon Asset Management Company LLC (“Standish”), a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s sub-investment adviser. As of the close of business on January 25, 2013, pursuant to an Agreement and Plan of Reorganization previously approved by the Trust’s Board of Trustees (the “Board”), all of the assets, subject to the liabilities, of Dreyfus Investment Funds—Dreyfus/Standish International Fixed Income Fund (“International Fixed Income”) were transferred to the fund in exchange for shares of Beneficial Interest of the fund’s Class I shares of equal value. The purpose of the transaction was to combine two funds with comparable investment objectives and strategies. Shareholders of International Fixed Income received Class I shares of the fund in an amount equal to the aggregate net asset value of their investment in International Fixed Income at the time of the exchange. The exchange ratio was as follows for Class I—.9224 to 1. The net asset value of the fund’s Class I shares on the close of business January 25, 2013, after the reorganization was $21.90 and a total of 4,652,940 Class I shares were issued to shareholders of International Fixed Income in the exchange. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue an unlimited number of $.001 par value shares of The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) Beneficial Interest in each of the following classes of shares: Class A, Class C, Class I and ClassY. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear Distribution and/or Shareholder Services Plan fees. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Shareholder Services Plan fees. Class Y shares are sold at net asset value per share generally to institutional investors, and bear no Distribution or Shareholder Services Plan fees. Class I and Class Y shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. 36 (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) Investments in securities, excluding short-term investments (other than U.S.Treasury Bills), financial futures, options and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions.These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable 38 issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of December 31, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed — 39,535,816 — Commercial Mortgage-Backed — 55,134,105 — Corporate Bonds † — 194,639,081 — The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) (continued) Investments in Securities (continued): Foreign Government — 392,244,924 — Mutual Funds 26,347,561 — — Residential Mortgage-Backed — 16,348,000 — U.S. Treasury — 64,184,919 — Other Financial Instruments: Financial Futures †† 110,411 — — Forward Foreign Currency Exchange Contracts †† — 13,192,766 — Options Purchased — 235,126 — Swaps †† — 1,348,040 — Liabilities ($) Other Financial Instruments: Financial Futures †† (756,367 ) — — ) Forward Foreign Currency Exchange Contracts †† — (1,064,667 ) — ) Swaps †† — (887,669 ) — ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. At December 31, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions 40 between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities.The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended December 31, 2014, The Bank of New York Mellon earned $12,018 from lending portfolio securities, pursuant to the securities lending agreement. The Fund 41 NOTES TO FINANCIAL STATEMENTS (continued) (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended December 31, 2014 were as follows: Affiliated Investment Value Value Net Company 12/31/2013($) Purchases ($) Sales ($) 12/31/2014($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 498,347 596,644,553 576,971,295 20,171,605 2.5 Dreyfus Institutional Cash AdvantageFund 12,916,958 148,108,947 154,849,949 6,175,956 .8 Total (e) Risk: The fund invests primarily in debt securities. Failure of an issuer of the debt securities to make timely interest or principal payments, or a decline or the perception of a decline in the credit quality of a debt security, can cause the debt security’s price to fall, potentially lowering the fund’s share price. In addition, the value of debt securities may decline due to general market conditions that are not specifically related to a particular issuer, such as real or perceived adverse economic conditions, changes in outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment. They may also decline because of factors that affect a particular industry or country. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. 42 (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are normally declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended December 31, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended December 31, 2014, the fund did not incur any interest or penalties. Each tax year in the four-year period ended December 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. At December 31, 2014, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $10,838,647, undistributed capital gains $4,980,717 and unrealized depreciation $11,095,159. The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2014 and December 31, 2013 were as follows: ordinary income $27,021,623 and $13,145,470, and long-term capital gains $8,101,323 and $0, respectively. The Fund 43 NOTES TO FINANCIAL STATEMENTS (continued) During the period ended December 31, 2014, as a result of permanent book to tax differences, primarily due to the tax treatment for paydown gains and losses on mortgage-backed securities, foreign currency transactions, amortization of premiums, swap periodic payments, treasury inflation-protected securities, consent fees and wash sales from prior fund merger, the fund increased accumulated undistributed investment income-net by $11,764,383, decreased accumulated net realized gain (loss) on investments by $11,808,134 and increased paid-in capital by $43,751. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 8, 2014, the unsecured credit facility with Citibank, N.A. was $265 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended December 31, 2014, the fund did not borrow under the Facilities. NOTE 3—Investment Advisory Fee, Sub-Investment Advisory Fee, Administration Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .40% of the value of the fund’s average daily net assets and is payable monthly. Pursuant to a sub-investment advisory agreement between Dreyfus and Standish, which serves as the fund’s sub-investment adviser responsible for the day-to–day management of the fund’s portfolio. Dreyfus pays the sub-investment adviser a monthly fee at an annual percentage of the value of the fund’s average daily net assets. Dreyfus has obtained an exemptive order from the SEC, upon which the fund may rely, to use a 44 manager of managers approach that permits Dreyfus, subject to certain conditions and approval by the Board, to enter into and materially amend sub-investment advisory agreements with one or more sub-investment advisers who are either unaffiliated with Dreyfus or are wholly-owned subsidiaries (as defined under the Act) of Dreyfus’ ultimate parent company, BNY Mellon, without obtaining shareholder approval.The order also relieves the fund from disclosing the sub-investment advisory fee paid by Dreyfus to an unaffiliated sub-investment adviser in documents filed with the SEC and provided to shareholders. In addition, pursuant to the order, it is not necessary to disclose the sub-investment advisory fee payable by Dreyfus separately to a sub-investment adviser that is a wholly-owned subsidiary of BNY Mellon in documents filed with the SEC and provided to shareholders; such fees are to be aggregated with fees payable to Dreyfus. Dreyfus has ultimate responsibility (subject to oversight by the Board) to supervise any sub-investment adviser and recommend the hiring, termination, and replacement of any sub-investment adviser to the Board. The fund has an Accounting and Administration Agreement (the “Administration Agreement”) with Dreyfus, whereby Dreyfus performs administrative and accounting services for the fund. The fund has agreed to compensate Dreyfus for providing accounting services, administration, compliance monitoring, regulatory and shareholder reporting, as well as related facilities and equipment. The fee is based on the fund’s average daily net assets and computed at the following annual rates: .10% of the first $500 million, .065% of the next $500 million and .02% in excess of $1 billion. In addition, after applying any expense limitations or fee waivers that reduce the fees paid to Dreyfus for this service, Dreyfus has contractually agreed in writing to waive any remaining fees for this service to the extent that they exceed both Dreyfus’ costs in providing these services and a reasonable allocation of the costs incurred by Dreyfus and its affiliates related to the support and oversight of these services. The fund also reimburses Dreyfus for the out-of-pocket expenses incurred The Fund 45 NOTES TO FINANCIAL STATEMENTS (continued) in performing this service for the fund. Pursuant to the Administration Agreement, the fund was charged $188,292 during the period ended December 31, 2014. During the period ended December 31, 2014, the Distributor retained $7,228 from commissions earned on sales of the fund’s Class A shares and $8,038 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended December 31, 2014, Class C shares were charged $149,540 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended December 31, 2014, Class A and Class C shares were charged $259,128 and $49,847, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Distribution Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Trustees who are not “interested persons” of the Trust and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan or Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and 46 custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended December 31, 2014, the fund was charged $9,187 for transfer agency services and $494 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $28. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended December 31, 2014, the fund was charged $94,191 pursuant to the custody agreement. During the period ended December 31, 2014, the fund was charged $7,771 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $263,922, administration fees $15,691, Distribution Plan fees $16,802, Shareholder Services Plan fees $29,031, custodian fees $40,142, Chief Compliance Officer fees $1,806 and transfer agency fees $1,516. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities, financial futures, The Fund 47 NOTES TO FINANCIAL STATEMENTS (continued) forward contracts, options transactions and swap transactions, during the period ended December 31, 2014, amounted to $1,310,671,122 and $918,993,149, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended December 31, 2014 is discussed below. Master Netting Arrangements: The fund enters into International Swaps and Derivatives Association, Inc. Master Agreements or similar agreements (collectively, “Master Agreements”) with its OTC derivative contract counterparties in order to, among other things, reduce its credit risk to counterparties. Master Agreements include provisions for general obligations, representations, collateral and events of default or termination. Under a Master Agreement, the fund may offset with the counterparty certain derivative financial instrument’s payables and/or receivables with collateral held and/or posted and create one single net payment in the event of default or termination. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments.The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations.When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations.There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guar- 48 antees the financial futures against default. Financial futures open at December 31, 2014 are set forth in the Statement of Financial Futures. Options Transactions: The fund purchases and writes (sells) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment.The fund is subject to market risk, interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying financial instrument may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of The Fund 49 NOTES TO FINANCIAL STATEMENTS (continued) the financial instrument underlying the written option.There is a risk of loss from a change in value of such options which may exceed the related premiums received.This risk is mitigated by Master Agreements between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counter-party.The Statement of Operations reflects any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. At December 31, 2014, there were no options written outstanding. The following summarizes the fund’s call/put options written during the period ended December 31, 2014: Face Amount Options Terminated Covered by Premiums Net Realized Options Written: Contracts ($) Received ($) Cost ($) Gain ($) Contracts outstanding December 31, 2013 7,900,000 63,832 Contracts written 63,600,000 780,475 Contracts terminated; Contracts expired 71,500,000 844,307 — 844,307 Contracts outstanding December 31, 2014 — — Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy.When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future.With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates.Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk 50 as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonper-formance on these forward contracts, which is generally limited to the unrealized gain on each open contract.This risk is mitigated by Master Agreements between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty.The following summarizes open forward contracts at December 31, 2014: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Canadian Dollar, Expiring 1/2/2015 a 1,901,701 1,633,452 1,636,857 3,405 Indian Rupee, Expiring 1/30/2015 b 763,195,000 12,191,126 12,011,725 (179,401 ) New Zealand Dollar, Expiring 1/30/2015 a 9,860,000 7,575,431 7,665,754 90,323 Norwegian Krone, Expiring 1/30/2015 a 33,510,000 4,935,671 4,492,083 (443,588 ) Swedish Krona, Expiring: 1/30/2015 b 38,200,000 5,059,956 4,900,709 (159,247 ) 1/30/2015 c 1,830,000 242,395 234,772 (7,623 ) 1/30/2015 d 16,955,000 2,243,457 2,175,170 (68,287 ) Sales: Proceeds ($) Australian Dollar, Expiring: 1/30/2015 a 1,490,000 1,220,282 1,213,691 6,591 1/30/2015 b 19,370,000 16,451,909 15,777,984 673,925 1/30/2015 e 76,250,000 64,770,772 62,110,029 2,660,743 British Pound, Expiring: 1/30/2015 a 29,310,000 45,849,196 45,671,990 177,206 1/30/2015 b 960,000 1,506,791 1,495,910 10,881 Canadian Dollar, Expiring: 1/30/2015 a 1,900,000 1,631,036 1,634,310 (3,274 ) 1/30/2015 f 15,875,000 14,059,559 13,655,091 404,468 Euro, Expiring: 1/30/2015 a 30,455,000 37,213,781 36,864,212 349,569 The Fund 51 NOTES TO FINANCIAL STATEMENTS (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): Euro, Expiring (continued): 1/30/2015 c 2,680,000 3,328,856 3,244,002 84,854 1/30/2015 d 32,633,000 40,612,421 39,500,569 1,111,852 1/30/2015 e 69,440,000 86,354,619 84,053,549 2,301,070 1/30/2015 f 38,963,000 48,451,439 47,162,709 1,288,730 1/30/2015 g 18,199,000 22,639,738 22,028,954 610,784 Indian Rupee, Expiring 1/30/2015 e 337,195,000 5,380,116 5,307,023 73,093 Japanese Yen, Expiring 1/30/2015 a 4,013,573,000 34,376,947 33,516,630 860,317 Mexican New Peso, Expiring 1/30/2015 e 243,845,000 17,229,709 16,496,635 733,074 New Zealand Dollar, Expiring 1/30/2015 e 43,055,000 33,774,698 33,473,535 301,163 Norwegian Krone, Expiring: 1/30/2015 b 37,610,000 5,153,078 5,041,697 111,381 1/30/2015 d 16,655,000 2,285,383 2,232,637 52,746 Polish Zloty, Expiring 1/30/2015 f 52,510,000 15,605,752 14,809,780 795,972 South African Rand, Expiring: 1/30/2015 e 44,650,000 3,773,304 3,840,843 (67,539 ) 1/30/2015 f 44,650,000 3,786,305 3,840,844 (54,539 ) South Korean Won, Expiring 1/30/2015 e 8,377,890,000 7,528,522 7,609,691 (81,169 ) Swedish Krona, Expiring 1/30/2015 e 69,095,000 9,354,873 8,864,254 490,619 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Goldman Sachs International b Citigroup c Bank of America d UBS e JP Morgan Chase Bank f Barclays Bank g Credit Suisse International 52 Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the OTC market or centrally cleared. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for the interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Upon entering into centrally cleared swap agreements, an initial margin deposit is required with a counterparty, which consists of cash or cash equivalents.The amount of these deposits is determined by the exchange on which the agreement is traded and is subject to change.The change in valuation of centrally cleared swaps is recorded as a receivable or payable for variation margin in the Statement of Assets and Liabilities. Payments received from (paid to) the counterparty, including upon termination, are recorded as realized gain (loss) in the Statement of Operations. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal The Fund 53 NOTES TO FINANCIAL STATEMENTS (continued) amount.The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within realized gain (loss) on swap transactions in the Statement of Operations. Interest rate swap agreements are subject to general market risk, liquidity risk, counterparty risk and interest rate risk. For OTC swaps, the fund’s maximum risk of loss from counterparty risk is the discounted value of the cash flows to be received from the coun-terparty over the agreement’s remaining life, to the extent that the amount is positive.This risk is mitigated by Master Agreements between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counter-party. There is minimal counterparty risk to the fund with centrally cleared swaps since they are exchange traded and the exchange guarantees these swap against default.The following summarizes open interest rate swaps entered into by the fund at December 31, 2014: OTC—Interest Rate Swaps Unrealized Notional Currency/ (Pay) Receive Appreciation Amount ($) Floating Rate Counterparty Fixed Rate (%) Expiration (Depreciation) ($) 726,000,000 MXN—28 Goldman, Day LIBOR Sachs International (4.415 ) 11/9/2017 271,272 262,600,000 MXN—28 J.P. Morgan Day LIBOR Chase Bank (4.74 ) 1/10/2017 (189,001 ) 261,800,000 MXN—28 Goldman, Day LIBOR Sachs International 6.16 10/31/2024 124,389 101,400,000 MXN—28 Day J.P. Morgan LIBOR Chase Bank 6.74 1/2/2024 370,001 21,300,000 BRL—1 Year Goldman, LIBOR Sachs International 11.99 1/2/2017 (86,284 ) 16,100,000 USD—6 Month LIBOR Citigroup (0.84 ) 11/8/2017 165,549 6,500,000 EUR—1 Year J.P. Morgan LIBOR Chase Bank 1.91 11/4/2016 271,285 5,900,000 USD—6 Month J.P. Morgan LIBOR Chase Bank (1.76 ) 11/8/2022 145,544 Gross Unrealized Appreciation Gross Unrealized Depreciation ) LIBOR—London Interbank Offered Rate USD—U.S. Dollar 54 Centrally Cleared Interest Rate Swaps Notional Currency/ (Pay) Receive Clearing Unrealized Amount ($) Floating Rate Fixed Rate (%) Expiration House (Depreciation) ($) 27,500,000 a USD—6 Month Chicago LIBOR Mercantile (1.83 ) 1/10/2019 Exchange (503,484 ) 49,500,000 b USD—6 Month Chicago LIBOR (0.66 ) 7/21/2016 Mercantile Exchange (108,900 ) Gross Unrealized Depreciation ) Counterparties: a Citigroup b Goldman Sachs International Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced obligation or index) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring. The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument.The maximum payouts for these agreements are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk. This risk is mitigated by Master Agreements between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. At December 31, 2014, there were no credit default swap agreements outstanding. The Fund 55 NOTES TO FINANCIAL STATEMENTS (continued) The following tables show the fund’s exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of December 31, 2014 is shown below: Derivative Derivative Assets ($) Liabilities ($) Interest rate risk 1,458,451 Interest rate risk (1,644,036 ) Foreign exchange risk 13,427,892 Foreign exchange risk 4 (1,064,667 ) Gross fair value of derivatives contracts ) Statement of Assets and Liabilities location: 1 Includes cumulative appreciation (depreciation) on financial futures as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Includes cumulative appreciation (depreciation) on swap agreements as reported in the swap tables in Note 4. Unrealized appreciation (depreciation) on OTC swap agreements and only unpaid variation margin on cleared swap agreements, are reported in the Statement of Assets and Liabilities. 3 Options purchased are included in Investments in securities—Unaffiliated issuers, at value. 4 Unrealized appreciation (depreciation) on forward foreign currency exchange contracts. The effect of derivative instruments in the Statement of Operations during the period ended December 31, 2014 is shown below: Amount of realized gain (loss) on derivatives recognized in income ($) Financial Options Forward Swap Underlying risk Futures 5 Transactions 6 Contracts 7 Transactions 8 Total Interest rate (359,738 ) (305,455 ) — 124,754 ) Foreign exchange — 447,113 30,177,909 — Credit — — — (204,996 ) ) Total ) (80,242) 29,879,587 Change in unrealized appreciation (depreciation) on derivatives recognized in income ($) Financial Options Forward Swap Underlying risk Futures 9 Transactions 10 Contracts 11 Transactions 12 Total Interest rate (1,305,988 ) 225,038 — (662,755) Foreign exchange — 19,417 13,027,392 — Credit — — — 125,813 Total ) (536,942) Statement of Operations location: 5 Net realized gain (loss) on financial futures. 6 Net realized gain (loss) on options transactions. 7 Net realized gain (loss) on forward foreign currency exchange contracts. 8 Net realized gain (loss) on swap transactions. 9 Net unrealized appreciation (depreciation) on financial futures. 10 Net unrealized appreciation (depreciation) on options transactions. 11 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. 12 Net unrealized appreciation (depreciation) on swap transactions. 56 The provisions of ASC Topic 210 “Disclosures about Offsetting Assets and Liabilities” require disclosure on the offsetting of financial assets and liabilities. These disclosures are required for certain investments, including derivative financial instruments subject to Master Agreements which are eligible for offsetting in the Statement of Assets and Liabilities and require the fund to disclose both gross and net information with respect to such investments. For financial reporting purposes, the fund does not offset derivative assets and derivative liabilities that are subject to Master Agreements in the Statement of Assets and Liabilities. At December 31, 2014, derivative assets and liabilities (by type) on a gross basis are as follows: Derivative Financial Instruments: Assets ($) Liabilities ($) Financial Futures 110,411 (756,367 ) Options 235,126 — Forward contracts 13,192,766 (1,064,667 ) Swaps 1,348,040 (887,669 ) Total gross amount of derivative assets and liabilities in the Statement of Assets and Liabilities 14,886,343 (2,708,703 ) Derivatives not subject to Master Agreements (721,195 ) 1,368,751 Total gross amount of assets and liabilities subject to Master Agreements 14,165,148 (1,339,952 ) The following tables present derivative assets and liabilities net of amounts available for offsetting under Master Agreements and net of related collateral received or pledged, if any, as of December 31, 2014: † Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount of Counterparty Assets ($) 1 for Offset ($) Received ($) 2 Assets ($) Bank of America 84,854 (7,623 ) — 77,231 Barclays Bank 2,489,170 (54,539 ) (2,352,000 ) 82,631 Citigroup 961,736 (338,648 ) (610,000 ) 13,088 Goldman Sachs International 2,118,198 (533,146 ) (1,144,000 ) 441,052 JP Morgan Chase Bank 7,346,592 (337,709 ) (6,826,000 ) 182,883 UBS 1,164,598 (68,287 ) (850,000 ) 246,311 Total (1,339,952) (11,782,000) The Fund 57 NOTES TO FINANCIAL STATEMENTS (continued) Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount Counterparty Liabilities ($) 1 for Offset ($) Pledged ($) 2 of Liabilities ($) Bank of America (7,623 ) 7,623 — — Barclays Bank (54,539 ) 54,539 — — Citigroup (338,648 ) 338,648 — — Goldman Sachs International (533,146 ) 533,146 — — JP Morgan Chase Bank (337,709 ) 337,709 — — UBS (68,287 ) 68,287 — — Total ) — — 1 Absent a default event or early termination, OTC derivative assets and liabilities are presented at gross amounts and are not offset in the Statement of Assets and Liabilities. 2 In some instances, the actual collateral received and/or pledged may be more than the amount shown due to overcollateralization. † See Statement of Investments for detailed information regarding collateral held for open financial futures contracts. The following summarizes the average market value of derivatives outstanding during the period ended December 31, 2014: Average Market Value ($) Interest rate financial futures 130,143,870 Interest rate options contracts 5,385 Forward currency options contracts 127,245 Forward contracts 351,645,135 The following summarizes the average notional value of swap agreements outstanding during the period ended December 31, 2014: Average Notional Value ($) Interest rate swap agreements 131,370,138 Credit default swap agreements 9,585,385 At December 31, 2014, the cost of investments for federal income tax purposes was $798,965,485; accordingly, accumulated net unrealized depreciation on investments was $10,295,953, consisting of $8,988,858 gross unrealized appreciation and $19,284,811 gross unrealized depreciation. 58 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders of Dreyfus Investment Funds We have audited the accompanying statement of assets and liabilities of Dreyfus/Standish Global Fixed Income Fund (the “Fund”), a series of Dreyfus Investment Funds, including the statements of investments and financial futures as of December 31, 2014, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years or periods in the five-year period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of December 31, 2014, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus/Standish Global Fixed Income Fund as of December 31, 2014, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years or periods in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York February 27, 2015 The Fund 59 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund reports the maximum amount allowable but not less than 28.40% as interest-related dividends in accordance with Sections 871(k)(1) and 881(e) of the Internal Revenue Code. Also, the fund reports the maximum amount allowable but not less than $.2232 per share as a capital gain dividend in accordance with Section 852(b)(3)(C) of the Internal Revenue Code. Also, the fund reports the maximum amount allowable but not less than $.0843 as a short-term capital gain dividend paid on December 31, 2014 in accordance with Sections 871(k)(2) and 881(e) of the Internal Revenue Code. 60 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (71) Chairman of the Board (2008) Principal Occupation During Past 5Years: • Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and busi- nesses, Director (2005-2009) No. of Portfolios for which Board Member Serves: ————— Francine J. Bovich (63) Board Member (2011) Principal Occupation During Past 5Years: • Trustee,The Bradley Trusts, private trust funds (2011-present) • Managing Director, Morgan Stanley Investment Management (1993-2010) Other Public Company Board Membership During Past 5Years: • Annaly Capital Management, Inc., Board Member (May 2014-present) No. of Portfolios for which Board Member Serves: 46 ————— Kenneth A. Himmel (68) Board Member (2008) Principal Occupation During Past 5Years: • President and CEO, Related Urban Development, a real estate development company (1996-present) • President and CEO, Himmel & Company, a real estate development company (1980-present) • CEO,American Food Management, a restaurant company (1983-present) No. of Portfolios for which Board Member Serves: 32 ————— Stephen J. Lockwood (67) Board Member (2008) Principal Occupation During Past 5Years: • Chairman of the Board, Stephen J. Lockwood and Company LLC, a real estate investment company (2000-present) No. of Portfolios for which Board Member Serves: 32 The Fund 61 BOARD MEMBERS INFORMATION (Unaudited) (continued) INDEPENDENT BOARD MEMBERS (continued) Roslyn M. Watson (65) Board Member (2008) Principal Occupation During Past 5Years: • Principal,Watson Ventures, Inc., a real estate investment company (1993-present) No. of Portfolios for which Board Member Serves: 70 ————— Benaree Pratt Wiley (68) Board Member (2008) Principal Occupation During Past 5Years: • Principal,TheWiley Group, a firm specializing in strategy and business development (2005-present) Other Public Company Board Membership During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) No. of Portfolios for which Board Member Serves: 70 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. James M. Fitzgibbons, Emeritus Board Member 62 OFFICERS OF THE FUND (Unaudited) The Fund 63 OFFICERS OF THE FUND (Unaudited) (continued) 64 For More Information Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. DiMartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Mr. DiMartino is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees. The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $45,950 in 2013 and $46,860 in (b) Audit-Related Fees. The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $4,790 in 2013 and $4,940 in 2014. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2013 and $0 in 2014. (c) Tax Fees. The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $2,680 in 2013 and $2,735 in 2014. These services consisted of the review or preparation of U.S. federal, state, local and excise tax returns. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2013 and $0 in 2014. (d) All Other Fees. The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $0 in 2013 and $0 in 2014. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2013 and $0 in 2014. (e)(1) Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $13,916,529 in 2013 and $14,825,742 in 2014. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End ManagementInvestment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies andAffiliated Purchasers. Not applicable. Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Funds By: /s/ Bradley J.
